Citation Nr: 0026623	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran reports that he was exposed to noise during 
service.  Service records show that his most significant duty 
assignment was as a cannoneer with an armed cavalry regiment.  

3.  The medical evidence shows that the veteran currently has 
hearing loss disability for VA purposes that is consistent 
with noise exposure.  


CONCLUSION OF LAW

The veteran incurred bilateral hearing loss during active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. 
§§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).  

Initially, the Board acknowledges that the veteran's 
representative submitted copies of a portion of a medical 
text with his informal hearing presentation in September 2000 
and that he did not waive consideration of that evidence by 
the RO.  In such a situation, the Board is required to refer 
the matter to the RO for consideration of the evidence, 
unless the Board determines that the benefit to which the 
evidence relates may be granted without such a referral.  
38 C.F.R. § 20.1304(c).  As discussed below, the Board finds 
that there is sufficient evidence to grant the veteran's 
appeal without considering the medical text evidence in 
question.  

The Board notes that there is no evidence that the veteran 
had compensable hearing loss within one year after his 
separation from service.  Therefore, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

In a January 1997 statement, the veteran related that he had 
served in an armed cavalry regiment and assigned to an armed 
howitzer unit.  One day in 1954, he fired 50 of the 105 mm 
shells.  He lost his hearing at that time and had to 
communicate by writing.  The veteran asked a medic about the 
hearing loss and was told that it would return in a couple 
days.  However, he explained that it took nearly two weeks 
for his hearing to return.  He asserted that he had worsening 
hearing since that time.  The veteran's DD Form 214 confirms 
that the veteran's most significant duty assignment was as a 
cannoneer with an armed cavalry regiment.

The Board does not dispute the veteran's allegation of noise 
exposure in service.  In fact, the Board observes that the RO 
granted service connection for tinnitus as a result of in-
service noise exposure.  The question in this case is whether 
the noise exposure caused the veteran's hearing loss.     

The March 1997 and August 1998 VA audiology examination 
results reveal that the veteran has hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.  The March 1997 VA 
examiner indicated that the veteran had bilateral moderate to 
severe sloping sensorineural hearing loss that was consistent 
with noise exposure.  The examination report reflects a 
history of noise exposure in service only.  However, the 
August 1998 VA examiner opined that the veteran's hearing 
loss was not caused by noise exposure more than 40 years ago.  
The Board finds that, considering these opinions, the 
evidence is in relative equipoise, such that doubt must be 
resolved in the veteran's favor.  Accordingly, the Board 
finds that the evidence supports awarding service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.          


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

